        Case 1:17-cv-08834-AT-DCF Document 193 Filed 01/24/20 Page 1 of 1

      SCHLICHTER BOGARD & DENTON, LLP
                                            ATTORNEYS AT LAW

JEROME J. SCHLICHTER                100 SOUTH FOURTH STREET, SUITE 1200   Belleville, Illinois
jschlichter@uselaws.com                   ST. LOUIS, MISSOURI 63102
                                                 (314) 621-6115
                                               FAX (314) 621-5934
                                                www.uselaws.com




January 24, 2020

Via ECF and Electronic Mail

The Honorable Analisa Torres, U.S.D.J.
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007
Torres_NYSDChambers@nysd.uscourts.gov

         Re: Sacerdote v. Cammack LaRhette Advisors, LLC, 17 Civ 8834 (AT)

Dear Judge Torres:

In accordance with the Court’s November 26, 2019 order (Doc. 192), the parties
submit this letter to advise the Court that the appeal in Sacerdote v. New York
University, No. 18-2707, remains pending. The appellee’s brief is due to be filed by
March 18, 2020.


Sincerely,

/s/ Jerome J. Schlichter
Jerome J. Schlichter

cc:      Charles M. Dyke, Esq.
         Kristin Jamberdino, Esq.
